Exhibit 10.34

 

SUMMARY OF 2004 RAYTHEON COMPANY EXECUTIVE SEVERANCE

POLICY AND EXECUTIVE PERQUISITES POLICY

 

Summary of Raytheon Company Executive Severance Policy

 

Upon the approval of the Management Development and Compensation Committee of
the Board of Directors, the Company instituted an Executive Severance Policy
(the “Severance Policy”) for the purpose of continuing the payments of
compensation of executive officers for designated periods upon their separation
from the Company.

 

The Severance Policy provides for various levels of continued compensation and
benefits for the Chief Executive Officer (a “Level 1 Executive”), executive vice
presidents and senior vice presidents on the Executive Leadership Team and vice
presidents who are presidents of the Company’s Business Units (“Level 2
Executives”), elected vice presidents (“Level 3 Executives”), and all other
appointed officers, vice presidents of a Business Unit and assistant general
counsels (“Level 4 Executives”). The Severance Policy shall apply to such
officers unless the continuation of compensation pursuant to the Severance
Policy is otherwise addressed in a superseding written Severance Agreement,
Employment Agreement, Change in Control Severance Agreement, Transition
Agreement or similar agreement.

 

These officers will receive the following compensation upon a change in control
or their separation from the Company:

 

Level 1 Executive: cash payment of three (3) times the executive’s base salary
and annual incentive bonus target upon a change in control of the Company; or if
separated from the Company for any reason other than “cause,” or “disability” or
“death,” salary continuance of 2.99 times the executive’s base salary and annual
incentive bonus target and the continuation of three (3) years of existing
benefits and perquisites described below pursuant to the Company’s Executive
Perquisites Policy.

 

Level 2 Executive: cash payment of three (3) times the executive’s base salary
and annual incentive bonus target upon a change in control of the Company; or if
separated from the Company for any reason other than “cause,” or “disability” or
“death,” salary continuance of two (2) times the executive’s base salary and
annual incentive bonus target and the continuation of two (2) years of existing
benefits and perquisites described below pursuant to the Company’s Executive
Perquisites Policy.

 

Level 3 Executive: cash payment of two (2) times the executive’s base salary and
annual incentive bonus target upon a change in control of the Company; or if
separated from the Company for any reason other than “cause,” or “disability” or
“death,” salary continuance of one (1) times the executive’s base salary and
annual incentive bonus target and the continuation of one year of existing
benefits and perquisites awarded in accordance with the Company’s Executive
Perquisites Policy.

 



--------------------------------------------------------------------------------

Level 4 Executive: cash payment of salary continuance of one (1) times the
executive’s base salary and annual incentive bonus and the continuation of one
(1) year of existing benefits and perquisites awarded in accordance with the
Company’s Executive Benefits Program.

 

Summary of Raytheon Company Executive Perquisites Policy

 

Upon the approval of the Management Development and Compensation Committee of
the Board of Directors, the Company instituted an Executive Perquisites Policy
for the purpose of providing executive officers and other key employees with
certain benefits.

 

Unless otherwise provided in a superseding agreement with the Company, each
executive officer of the Company is entitled to receive the following
perquisites and benefits: financial planning services of up to $15,000 per year;
life insurance coverage of up to five times base salary; excess liability
insurance of up to $5 million; participation in the Executive Health Program
(benefits of up to $2,000 per year); participation in the Executive Registry
(access to medical services on business travel); car allowance of up to $18,000
per year or use of a leased automobile with a value of up to $18,000 per year;
and first class commercial air travel for business purposes. The Chief Executive
Officer is entitled to excess liability insurance coverage of up to $15 million
and a larger car allowance. More information regarding these prerequisites may
be found in the Company’s 2005 Proxy Statement filed with the Securities and
Exchange Commission.

 